Citation Nr: 9908425	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-33 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Validity of the loan guaranty indebtedness, in the amount of 
$14,279.06, to include entitlement to waiver of recovery of 
the charged indebtedness.

(The issue of entitlement to an increased rating for dorsal 
kyphosis with chronic myositis of the dorsolumbar 
paravertebral muscles and osteoarthritis, currently evaluated 
as 20 percent disabling will be the subject of a separate 
action).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and brother



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 19, to 
October 30, 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 decision of the Committee 
on Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the Committee 
determined that the loan guaranty indebtedness was valid and 
enforceable.  In a subsequent decision, issued in September 
1998, the Committee denied the appellant's waiver claim on 
the basis of bad faith, a statutory bar to further 
consideration of the claim under the elements of equity and 
good conscience.  See 38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (1998).


REMAND

In June 1997, the appellant filed a "Financial Status 
Report," VA Form 4-5655, requesting waiver of recovery of 
the loan guaranty indebtedness.  Subsequently, he challenged 
the validity of the indebtedness on the basis of a 
contractual dispute with the mortgage holder concerning the 
homebuilder's warranty and the mortgage interest rate and 
monthly payment amount.  In April 1998, he appeared at a 
hearing before the Chairperson of the Committee via video 
teleconferencing.  However, the transcript of the video 
hearing reflects that the hearing was marred by difficulties 
translating the appellant's testimony from Spanish to 
English.  On appeal, the appellant perfected that element of 
his claim regarding the validity issue only.  See Substantive 
Appeal, VA Form 9, dated September 25, 1998.  Regarding his 
original waiver request of June 1997, the Board notes that 
the Chairperson informed the appellant at his video hearing 
that his waiver claim would be held in abeyance pending 
consideration of his validity challenge.  As noted above, the 
appellant's waiver claim was considered by the Committee in 
September 1998, at which time he was denied on the basis of 
bad faith.  He was provided notice of his appellate rights 
with respect to the waiver decision, but he did not formerly 
appeal that decision.

Although the United States Court of Appeals for Veterans 
Claims (known as the U. S. Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter "the Court") has distinguished 
between a challenge to the validity of a loan guaranty debt 
and a request for waiver of recovery of a validly established 
loan guaranty debt, see Schaper v. Derwinski, 1 Vet. App. 430 
(1991); Smith v. Derwinski, 1 Vet. App. 267 (1991), the Court 
has not held that a validity/retroactive release challenge to 
a debt filed in conjunction with a waiver claim requires 
bifurcated claims adjudication processing.  To the contrary, 
as the Board reads Schaper, VA must adjudicate, sequentially, 
three potential bases for relief in waiver cases:  Validity of 
the debt, if specifically challenged by veteran or reasonably 
raised by the evidence, retroactive release of liability (only 
applicable in transferee cases), and, waiver of recovery of 
the debt, unless the veteran-obligor has specifically declined 
consideration of his waiver claim in lieu of or pending a 
validity/retroactive release challenge.

The regulations provide that a debtor may dispute the amount 
or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  38 C.F.R. § 1.911(c)(1) (1998); see also VAOPGCPREC 6-
98, 63 Fed. Reg. 31264 (1998).  On this point, the General 
Counsel stated the following in VAOPGCPREC 6-98:

From our reading of the Schaper decision, 
we believe it is clear that, when a 
veteran both challenges the validity of 
the debt and requests waiver, the [RO] 
must fully review the file and any 
material the veteran submits, and make 
appropriate written findings with regard 
to the validity of the debt.  If the [RO] 
concludes that the debt is validly 
established, then the waiver request 
should be referred to the [Committee].  
Assuming the debt is not fully waived, 
the veteran must be advised of the 
decision on both issues; i.e., debt 
validity and waiver, and informed of his 
or her right to appeal.  If the veteran 
files a Notice of Disagreement, the 
Statement of the Case must fully discuss 
both the validity of the debt and the 
reasons for not waiving the debt.  If the 
veteran appeals both issues, the [Board] 
should fully consider and decide both 
questions.  If the [Board] upholds the 
[RO], the veteran may then seek judicial 
review of either or both issues.

Id. at paragraph 8.

In this case, it is clear that the appellant has filed a 
claim as to both of these issues simultaneously, and based on 
the Board's review of the file, he should be provided the 
opportunity to add the wavier issue to his appeal.  Given the 
procedural history of this case, which reflects that the 
appellant originally filed for waiver and then was told at 
his hearing that it would be held in abeyance pending the 
validity ruling, it is the Board's view that the Court's 
holdings in Smith and Schaper, supra, have essentially 
rendered these issues inextricably intertwined.  See Parker 
v. Brown, 7 Vet. App. 116 (1994) (issues are intertwined if 
one issue cannot be adjudicated without reference to the 
other).  Pursuant to 38 U.S.C.A. § 7104(a), the Board must 
consider the entire record, all of the evidence, and all of 
the applicable laws and regulations.  Thus, the Board's 
general jurisdiction authority requires us to consider the 
waiver issue in conjunction with the validity challenge.

Consequently, since the veteran-obligor may simultaneously 
request consideration of a validity challenge and waiver of 
recovery of the debt, the Board finds that the sequential 
approach to regional office adjudication of these issues 
would appear to best advance the interests of the appellant, 
the regional office and the Board, in view of the applicable 
regulatory criteria, the Court's holdings cited above, and 
the interests of judicial economy.  See e.g., Harris v. 
Derwinski, 1 Vet. App. 180 (1991) and Hoyer v. Derwinski, 1 
Vet. App. 208 (1991) (the Court dismissed as premature 
appeals from Board decisions which addressed only those 
issues which had been considered by the agency of original 
jurisdiction.  In each case, the Court held that the Board's 
decision on the claim which had been appealed was not a final 
order subject to appeal because that claim was "inextricably 
intertwined" with another claim which was undecided and 
pending before VA).

It is also noted that the most recent financial information 
supplied by the appellant is reflected in his VA Form 4-5655 
dated in June 1997.  In light of the due process requirements 
necessitating this remand, discussed above, the Board finds 
that it would be useful to obtain more recent and updated 
information concerning his financial status.  Decisions of 
the Board must be based on all of the evidence available.  
38 U.S.C.A. § 7104(a) and Gilbert v. Derwinski, 1 Vet. App. 
78 (1990).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should request a legal opinion 
from the Regional Counsel (Region 6, 
Building 22, Room 333, Bay Pines, FL) 
addressing, in general, the nature and 
extent of the contractual obligations 
extant between the appellant, VA and the 
mortgage holder arising from his purchase 
of the subject property in April 1992.  
Specifically, it is requested that the 
opinion address the nature and limits of 
VA's obligations to the appellant arising 
from its Certificate of Reasonable Value 
issued in March 1992, and its Compliance 
Inspection of the property in May 1992, 
to include a discussion of VA's  Minimum 
Property Requirements germane thereto.  
In addition, the opinion should address 
the validity of the appellant's arguments 
regarding the increased monthly mortgage 
payment and his belief that the mortgage 
holder violated the terms of the mortgage 
contract by increasing his payment.  
Copies of the Regional Counsel's opinion 
should be furnished to the appellant and 
his representative.  Another copy should 
be associated with the appellant's claims 
folder and loan guaranty folder for LH 
[redacted].

2.  The appellant should be requested to 
submit an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.  
With respect to this development inquiry, 
reasonable efforts to document the action 
taken should be made.  Also, any lack of 
response or failure to cooperate should 
be clearly documented in the record.

3.  Upon completion of the above, the RO 
should readjudicate the issue of validity 
of the loan guaranty indebtedness.  
Supporting analysis and explanation must 
be provided.  If the determination with 
respect to this issue is adverse to the 
appellant, the RO should furnish a 
supplemental statement of the case to him 
and his representative.  Should the debt 
be found valid, the RO should 
readjudicate the waiver claim and in 
connection therewith, discuss all 
evidence received since the September 
1998 statement of the case.  The 
appellant should also be advised of the 
appropriate time limit within which a 
substantive appeal must be filed in order 
to perfect appellate review of the waiver 
issue.  The supplemental statement of the 
case should include the applicable law, 
regulations and judicial precedent as 
well as a discussion of how such legal 
criteria affects the determination.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant is free to furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 1 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

